DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.
Prosecution on the merits of this application is reopened due to the submission of the Information Disclosure Statement filed 21 July 2021.  See the rejections below over 35 USC 102 and 103.  Further, rejections under 35 USC 112 are cited herein after further consideration of the instant claims.

Status of the Claims
Claims 1-23 are pending and examined herein.
Claims 1-23 are rejected.

Information Disclosure Statements
The Information Disclosure Statement filed 21 July 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action. 

Claim Objections
Claims 1, 4, 20 and 23 are objected to because of the following informalities:    
Claim 1 line 5 shows  the following marking:

    PNG
    media_image1.png
    88
    799
    media_image1.png
    Greyscale


Claim 20 line 3 shows the following marking:

    PNG
    media_image2.png
    80
    786
    media_image2.png
    Greyscale


37 CFR 1.121 explains that the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The use of single brackets to show deletion of characters is only used in reexamination proceedings. See MPEP 2250.
As such, the proper marking for claims 1 and 20 to show the deletion of “a” should be as follows: “configured to receive  [[a]] the body fluid sample” and  “receives [[a]] the body fluid sample”.  
In claim 1 line 9, claim 20 line 5 and claim 23 line 14 the “a” before “the received body fluid sample” should be deleted to read “[[a]] the received the body fluid sample”. 
In claim 4 “is” should be inserted before “configured” to read “the transducer is configured to receive the measurement signal from the sensor wirelessly”.
In claim 23 line 29 the term “in the” should be deleted or, if the Applicant’s intentions to set forth that the measurement value is stored in the memory,  the claim should be amended to recite “in the memory”.
Appropriate correction is required.

Specification
In this Office Action all references to the Specification refer to the originally filed Specification.
The disclosure is objected to because of the following informalities: 
The Specification at paragraph 33 reads: “The same plug-in board or card may include the transducer that may be designed with additional components on the board or card up to an evaluation means, thus simultaneously forming the communication interface and sensor port”
The Applicant is asked to clarify whether the recitation of “up to an evaluation means” is intended to set forth that the transducer and additional components collectively constitute the evaluation means or, whether the transducer also includes the “evaluation means”.
The Specification at paragraph 55 describes that “the blood-sugar measuring means is likewise integrated into the housing of the communications device”. Then, at paragraph 56 describes that “the blood-sugar measuring means can either completely, as described above, or partially be designed as an independent module that is inserted into a prepared slot of the communications terminal 20 so as to be connected with the processor 21”. The Applicant is asked to clarify whether the “communications device” mentioned in paragraph 55 is the same as the “communications terminal” described in paragraph 56 as shown in figures 2 and 4 or, whether this “communications device” is a separate and distinct device from the communications terminal. It is noted herein that the specification refers to “communications terminal”. There is no further reference in the Specification and/or the Drawings of a “communications device”.
Appropriate correction is required.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the claimed plug-in module, system and method for the reasons stated below.
“.....to receive the measurement signal from the sensor and transmit the measurement signal to the signal converter” in claim 1 lines 15-17. This recitation is an intended outcome of the direct connection of the transducer with the contact region of the sensor.
“.....for transformation of the measurement signal into a converted measurement signal that is in a form readable by the processor”  in claim 1 lines 18-20. This recitation is an intended use of the of signal converter.
“.....to perform the processing of the converted measurement signal to obtained the measurement value” in claim 7. This recitation is directed to an intended use of the processor.
In claim 8 the recitation that the processor “controls the visual display” is interpreted as a processor capable of controlling the visual display and therefore is interpreted as a computer-implemented limitation. The processor capable of controlling the visual display is not considered as limited to a specific structure and , any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.")
“.....to display the measurement value on the visual display” in claim 8. This recitation is directed to an intended outcome of the control of the visual display.
In claim 9 the recitation that the processor “determines health characteristics of the person” is interpreted as a processor capable of determining health characteristic of the person and therefore is interpreted as a computer-implemented limitation. The processor capable of determining health characteristics of the person is not considered as limited to a specific structure and , any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
“.....for monitoring a state of health of the person” in claim 14. This recitation is directed to an intended use of the application software. 
In claim 20 the recitations that the sensor “receives the body fluid” (line 3), that the plug-in module “provides a measurement value” (line 7), that the transducer “receives the measurement signal and transmits the measurement signal” (lines 13-14) and a position sensor “which measures and transmits an angular position” are interpreted as capable of performing the recited functions and therefore are interpreted as a computer-implemented limitations. The sensor, plug-in module, transducer and position sensor capable of performing the recited functions are not considered as limited to a specific structure and , any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
In claim 20 lines 43-45  the recitation that “wireless communications occur between the administration device and the communications terminal via the respective wireless communication interfaces” is interpreted as an intended outcome of the wireless communication interfaces.
In claim 21, the recitation the “.....when the angular position measured by the position sensor exceeds a threshold when compared to a position value” is not considered as limiting the acoustic alarm indicator. This recitation merely describes the conditions to deliver an alarm signal. An acoustic alarm indicator is capable of delivering an alarm when a cue for said purpose is provided regardless of the nature or origin of said cue.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 depends from claim 1 and is directed to a plug-in module comprising a sensor wherein said sensor includes a sample region and a contact region and, wherein said sensor is both attachable and detachable via the contact region from the plug-in module. The sensor is configured to receive the body fluid sample in the contact region (see claim 1 lines 3-5). The plug-in module further comprises a transducer configured to directly connect with the contact region of the sensor (see claim 1 lines 15-16). Claim 4 further recites that the sensor includes a wireless transmitter and that the transducer includes a wireless receiver and that the transducer is configured to receive the measurement signal from the sensor wirelessly.
The Specification fails to provide a written description of a sensor comprising a sample region and a contact region wherein the contact region directly connects with the transducer of the plug-in module and, wherein the sensor comprises a wireless transmitter. The Specification fails to provide a written description that the transducer includes a wireless receiver configured to receive the measurement signal from the sensor wirelessly.
The Specification at paragraph 55 describes the sensor as follows:
Referring to FIG. 3a, the sensor 28a is a commonly used sensor, particularly in the form of a strip, having a sample region 33 for applying the sample and a contact region 35 for insertion into the transducer 28b so as to be in contact therewith. The blood-sugar measuring means consists of the sensor 28a, the transducer 28b, used as the receiving and contacting means for the sensor 28a, a connection means for connection to the processor 21, and the processor 21 itself, by which the evaluating function is met if programmed in application-specific manner and which performs in the embodiment all further tasks involved with the evaluation and representation of the measurement signals of the sensor 28a.

While the Specification at paragraph 29 describes that the measurement value can be transmitted wirelessly by a sensor and that the “evaluation means” comprises a transducer to receive said signal, this embodiment is explicitly disclosed as a separate embodiment of a sensor comprising a sample region and a contact region (i.e. commonly used sensor strip) which is inserted into the transducer, as recited in claims 1 and 23. Specifically Paragraph 29 reads as follows:
The measurement value can be transmitted wirelessly as a measuring signal by a sensor. The evaluation means comprises a transducer to receive said signal. In this embodiment, the transducer is either formed by the interface of the communications terminal or as an additional receiving part. In another embodiment, a sensor, which is or was in contact with the sample, is inserted into the transducer in its contact area, which thereby obtains the measuring signal of the sensor by direct contact. In both cases, the transducer is the link between the sensor and the communications terminal or another platform for the evaluation means.

A person of ordinary skill in the art at the time the invention was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because glucose sensors strips comprising with wireless transmission capabilities were not known in the art unit at least the year 2004. See US 8,390,455 to Goodnow and US 7,988,917 to Rowsicke. At the time of the invention was filed (yr. 1998) commonly used glucose test strips for use in electrochemical meters were known to comprise a substrate, working and reference electrodes formed on the surface of the substrate, and a means for making a direct connection between the electrodes and the meter. See US 5,951,836 to McAleer under Background of the invention. 
As such, the original disclosure does not reasonably convey possession of a sensor comprising a sample region and a contact region and configured to be attachable to a transducer  via the contact region and comprising a wireless transmitter. The originally disclosure does not reasonably convey possession of a transducer including a wireless receiver configured to receive a measurement signal from the sensor.
For examination purposes, claim 4 will be interpreted as requiring an additional sensor configured to transmit analysis data wirelessly to a monitoring unit, wherein the monitoring unit is configured to acquire data from a glucose sensing  strip by direct contact of the sensing trip with the monitoring unit.
Claim 15 depends from claim 1 and claim 18 depend from claim 15. Claims 15 and 18 are directed to a plug-in module comprising a sensor and an interface configured to physically and directly connect the plug-in module to a computer (see claim 1 lines 1-15). Claim 15 further recites that the plug-in module comprises a communications terminal and that the plug-in module is configured to function as a remote control for an administration device. Claim 18 further recites that the plug-in module is configured to receive and display a and operating parameter of the administration device.
The Specification at paragraph 33 describes that the “communications terminal” is a standard computer in pocket format and that the plug-in board or card constitutes the interface of said communication terminal. See also Figure 5 and paragraph 61 which shows a computer (20’) with a plug-in board inserted thereon. Further, the Specification at paragraphs 21 and 49 describe that it is the “communications terminal” the element which can function as a “remote control” and that it is is the communications terminal the element which receives and displays the operating parameter of the administration device. 
As such, the Specification as filed provides an adequate description for a communications terminal which includes a plug-in board or module and, for a communications terminal which can operate as a remote control and, receive and display an operating parameter of a delivery device. However, the Specification fails to adequately describe a plug-in module as set forth in claim 1 with comprises a communications terminal and fails to adequately describe that the plug-in module is configured to function as a remote control and, that is configured  to receive an operating parameter of an administration device and to display said operating parameter on a display.
A person of ordinary skill in the art at the time the invention was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because at the time of the invention plug-in modules comprising a sensor configured to generate a signal indicative of a body fluid were known to be capable of being connected to a computer. See US 2002/0193679 to Malave. However, there was no knowledge available in the art that plug-in modules comprising a sensor configured to generate a signal indicative of a body fluid (i.e. blood glucose monitoring device) could comprise a communications terminal (i.e. portable computer). Further, at the time of the invention the remote control of a fluid medication administration devices  was known to be performed by a programmer or a remote control capable of being connected to a blood glucose monitoring device configured to generate a signal indicative of a body fluid (i.e. plug-in blood glucose monitoring device). See US 2004/0235446 to Flaherty and US 2003/0195462 to Mann (cited by the Examiner in the office action mailed on 14 October 2016). However, there was no knowledge in the art at the time of the invention for a plug-in device including a sensor configured to generate a signal indicative of a body fluid (i.e. blood glucose monitoring device) capable of functioning as a remote control for a fluid medication administration devices.
As such, the original disclosure does not reasonably convey possession of a plug-in module comprising a communications terminal and configured to function as a remote control of an administration device of a fluid medicine and for a plug-in module configured to receive and display an operating parameter of the administration device. 
For examination purposes, prior art teaching or suggesting plug-in modules or plug-in devices including a display and enabled for wireless communications will be considered as configured to function as a remote device and thereby will meet the limitations of claim 15.
For examination purposes prior art teaching or suggesting plug-in modules or devices including enabled for receiving information and including a display will be interpreted as capable of displaying the received information and thereby will meet the limitations of claim 18.
Claims 16 and 17 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 25 and in claim 20 line 23 there is lack of antecedent basis in the claims for “the converted measurement signal” since there is no positive, active step recited in the claims for “transforming” the measurement signal into a converted measurement signal.  As indicated in the Claim Interpretation section above, the recitation “for transformation of the measurement signal into a converted measurement signal” is an intended use of the signal converter. The lack of antecedent basis in the claim renders the claims indefinite as to what is being received. The Examiner suggests amending the claim to recite that the signal converter is configured to receive the measurement signal from the transducer and is configured to transform the measurement signal into a converted measurement signal. Clarification is requested.
In claim 1 lines 18-19, in claim 20 lines 16-17 and in claim 23 lines 22-23 the recitation of “a converted measurement signal that is in a form readable by the processor” is unclear what to whether the “form” pertains to a shape of the signal or, whether it pertains to a digital representation of the signal or, to another representation of the signal. The Specification does not provide any guidance of what the “form” of the converted measurement signal requires.
For examination purposes prior art teaching or suggesting that a signal is provided to a processor and, that said processor is capable of receiving and processing said signal will be considered as teaching a “converted measurement signal that is in a form readable by the processor”.
Claim 23 lines 8-9 recites: “wherein application of the body fluid sample to the sample region is not dependent on operation of the plug-in module”. There is lack of antecedent basis in the claim for “application of the body fluid sample to the sample region”. The claim recites “receiving” a body fluid sample by a sample region.  Further, since the claim does bot recite that the method includes a step of operating the plug-in module or, that the plug-in module is operated or in an operational state, the claim is unclear as to what is the “application” of the body fluid sample not dependent on.
Claims 2-19 and 21-22 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


A. Claims 1-3, and 5-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 95/24233 to Castellano (cited by the applicant in the IDS filed on 21 July 2021).
Castellano teaches a self-contained portable blood monitor embodied as a wrist-watch or as a pen-type injector (pg. 9 lines 15-30, pg. 10, lines 9-20 and Figures 14-15, 22 and 23)
With regard to claim 1, Castellano teaches a plug-in module which provides a measurement value of a body fluid sample of a person (as in claim 1) (pg. 10 lines 15-20; pg. 13 lines 15-22; pg. 21 lines 30-31).
comprising: 
a sensor comprising a sample region and contact region, wherein the sensor is both attachable and detachable via the contact region from the plug-in module, the sensor being configured to receive a the body fluid sample within the sample region  (pg. 22, lines 1-17; page 24, lines 14-31; page 27 lines 23-28 and Figures 14-15 and 22-23). The portable blood monitor includes a test strip.
wherein the sensor further comprises one or more electrical components configured to generate and transmit a measurement signal indicative of a the received body fluid sample (pg. 21 lines 30-31; pg. 22 lines 1-2; pg. 26 lines 24-31; pg. 27 lines 23-28).
a signal converter (page 22, lines 10-12; page 26 lines 24-31 and page 31, lines 24-31).  The blood characteristic monitor analyses the blood sample from the electro-chemical sensor strip. As  such, it includes a signal converter.
an energy source; 
a memory; 
a processor connected to the energy source and which has access to the memory (Figures 15 and 23).
a transducer configured to directly connect with the contact region of the sensor to receive the measurement signal from the sensor and transmit the measurement signal to the signal converter for transformation of the measurement signal into a converted measurement signal that is in a form readable by the processor; (pg. 24 lines 28-31; pg. 27 lines 5-7 and Figures 14-15 ). The portable blood monitor (plug-in module) includes a test strip interface for receiving and analyzing the test strip.
an interface configured to physically and directly connect the plug-in module to a computer configured with a display (pg. 10 lines 16-20 and pg. 26 lines 4-8).
and program instructions stored in the memory and executable by the processor to cause the processor to: 2Serial No. 14/189,063 Docket No. ROJ 0026 VA/53311.111 
receive the converted measurement signal from the signal converter (pg. 5 lines 17-31 and pg. 21 lines 23-31). The processor is coupled to the blood characteristic monitor and determines blood characteristics based on the analyzed blood sample from the blood characteristic monitor. As such, the processor receives the converted measurement signal (analyzed blood sample) form the signal converter (characteristic blood monitor).
 process the converted measurement signal into the measurement value (pg. 4 ,lines 15-17 and pg. 21 lines 23-31). The processor determines blood characteristics form the blood sample analyzed by the blood characteristic monitor)
store the measurement value in the memory (pg. 4 lines 18-20 and pg. 21 lines 23-31). The processors stores the values of blood characteristics in the memory.
display the measurement value on the display of the computer (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31; pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). The reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
generate historical measurement value data through the receipt, processing and storage of a plurality of measurement signals taken over time (pg. 25 lines 28-29 and Figures 24 (a) and 24(c)).
display, on the display of the computer, one or more reports based on the historical measurement value data (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31;  pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). The reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
With regard to claim 2, see Castellano at pg. 13, lines 20-23 and pg. 32 lines 13-17.
With regard to claim 3, see Castellano at pg. 13 lines 20-23 and pg. 32 lines 13-17. The data port 446 utilizes a wired connection, such as an RS-232 standard to transfer data and instructions back and forth between the pen-type injector 400 and a computer.
With regard to claim 5,  see Castellano at pg. 10 lines 16-20; pg. 24 lines 28-31; pg. 26 lines 4-8; pg. 27 lines 5-7 and Figures 14-15 . The blood characteristic monitor includes a test strip interface for receiving and analyzing the test strip. 
With regard to claim 6, see Castellano at pg. 22 lines 19-31.
With regard to claims 7 and 14, see Castellano at pg. 25 lines 18-20 and lines 28-29. The processor is programmed to determine various parameters and trends.
With regard to claim 8, see Castellano at pg. 24 lines 22-27; pg. 25 lines 1-2 and 12-15; Figures 14-15 and 22-23.
With regard to claim 9, see Castellano at pg. 4 lines 15-17. The processor also
determines blood characteristics from a blood sample analyzed by the blood characteristic monitor. As such, the processor in Castellano is capable of making determinations.
With regard to claim 10, see Castellano at pg. 21 lines 30-31.
With regard to claim 11, see Castellano at pg. 10 lines 15-20 and pg. 13 lines 15-22. The portable blood monitor (plug-in module) is capable of being can be programmed through an external computer and, is capable of downloading store information to said computer to produce a report such as the one shown in Figure 24.  The Applicant has not provided any special definition to the term “compatible” nor has the Applicant defined the computer software provide in the plug-in module that is compatible with programs in a computer. The broadest most reasonable interpretation of the term “computer software that is compatible with programs provided in a computer” based on its plain meaning is that said software and programs are capable of use together without software. As such, the Castellano’s portable blood monitor includes software that is compatible with programs in the computer since is capable of operating with the programs provided by the computer.
With regard to claim 12, see Castellano at pg. 10 lines 15-20; pg. 13 lines 15-22; pg. 15 lines 25-30 and Figures 24 a-c. The external device includes a laptop or a PC capable of producing a report such as the ones shown in Figures 24 a-c. 
With regard to claim 13, see Castellano pg. 32 lines 13-17. The blood monitor is configured to transfer data and instructions back and forth with computer via a connection port. As such, the blood monitor (plug-in module) includes installation software so that it can be recognized by the computer and be enables to transmit and receive data and instructions.
With regard to claims 15 and 16, see Castellano at pg. 5 lines 29-31, pg. 6 line 1 and pg. 13 lines 18-23. The portable blood monitor includes means for communicating bi-directionally with an external device via infrared and/or radio communication technology. As such the device can “function” as a remote control since it its capable of transmitting and receiving information and “facilities” communication between the monitor and any external device.
With regard to claim 17, see Castellano at pg. 5 lines 29-31, pg. 6 line 1 and pg. 13 lines 18-23.
With regard to claim 18, see Castellan at pg. 25 lines 1-2, 10-14 and Figure 23. The blood monitor includes a display and is configured to receive and display data. 
With regard to claim 19, see Castellano at pg. 26 lines 14-20 and Figure 22. 
B. Claim 23 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 95/24233 to Castellano (cited by the applicant in the IDS filed on 21 July 2021).
Castellano teaches monitoring the level of glucose of a user (pg. 21, lines 30-31).
With regard to claim 23, Castellano teaches a method of monitoring a state of health of a person based on a body fluid of the person (pg. 21, lines 30-31).  
the method comprising: 
configuring a plug-in module to comprise an energy source, a signal converter, a memory, a processor connected to the energy source and having access to the memory, an interface, and a transducer (pg. 10 lines 15-20; pg. 13 lines 15-22; pg. 21 lines 30-31; page 22, lines 10-12; page 26 lines 24-31 and page 31, lines 24-31; Figures 15-23).  The blood characteristic monitor analyses the blood sample from the electro-chemical sensor strip. As  such, it includes a signal converter.
receiving a body fluid sample by a sample region of a sensor, wherein application of the body fluid sample to the sample region is not dependent on operation of the plug-in module (pg. 22, lines 1-17; page 24, lines 14-31; page 27 lines 23-28 and Figures 14-15 and 22-23). The portable blood monitor includes a test strip.
generating, via one or more electrical components of the sensor, a measurement signal indicative of a the received body fluid sample (pg. 21 lines 30-31; pg. 22 lines 1-2; pg. 26 lines 24-31; pg. 27 lines 23-28).
providing a measurement value of the body fluid sample by the plug-in module, the measurement value based on the generated measurement signal (Figure 24(b)).
wherein providing the measurement value comprises: 
receiving, via the transducer, the generated measurement signal; 
transmitting, via the transducer, the received measurement signal to the signal converter; converting, via the signal converter, the transmitted measurement signal into a converted measurement signal that is in a form readable by the processor  (pg. 24 lines 28-31; pg. 27 lines 5-7 and Figures 14-15 ). The portable blood monitor (plug-in module) includes a test strip interface for receiving and analyzing the test strip.
providing, via the signal converter, the converted measurement signal to the processor  (pg. 5 lines 17-31 and pg. 21 lines 23-31). The processor is coupled to the blood characteristic monitor and determines blood characteristics based on the analyzed blood sample from the blood characteristic monitor. As such, the processor receives the converted measurement signal (analyzed blood sample) form the signal converter (characteristic blood monitor).
transforming, via the processor, the converted measurement signal into the measurement value (pg. 4 ,lines 15-17 and pg. 21 lines 23-31). The processor determines blood characteristics form the blood sample analyzed by the blood characteristic monitor).

storing the measurement value in the (pg. 4 lines 18-20 and pg. 21 lines 23-31). The processors stores the values of blood characteristics in the memory.
connecting, via the interface, the plug-in module to a computer comprising a display (pg. 10 lines 16-20 and pg. 26 lines 4-8).
displaying the measurement value on the display of the computer (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31; pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). The reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
generating historical measurement value data by transforming a plurality of received, converted and stored measurement signals taken over time into a corresponding plurality of measurement values  (pg. 25 lines 28-29 and Figures 24 (a) and 24(c)).
displaying, on the display of the computer, one or more reports based on the historical measurement value data (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31;  pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). The reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
C. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 95/24233 to Castellano as applied to claim 1 above in further view of US 5,507,288 to Bocker (cited by the Applicant in the IDS of 29 April 2014).
Castellano teaches a blood monitor (plug-in device) comprising a sensor configured to receive a the body fluid sample of a subject and a transducer configured to connect with the sensor. The sensor is embodied as a test-strip which is inserted into the blood motor. he blood monitor (plug-in device) includes an I/O port capable of wireless communication (pg. 13 lines 20-23).
However, Castellano does not teach that the sensor includes a wireless transmitter, the transducer includes a wireless receiver, and the transducer receives the measurement signal from the sensor wirelessly (as in claim 4).
Bocker teaches an analytical system for monitoring patient blood concentration of glucose (Abstract; col. 1 lines 24-26). The system comprises a sensor unit (2) including a transmitter for the wireless transmission of data signals and,  a central unit (3) linked with the sensor unit (2) by wireless data transmission (Abstract, col. 5, lines 15-25 and Figure 1). The central unit (3) comprises a glucose test-strip (13) with a base layer (14) and a test zone (15) (col. 5, lines 35-45). 
Castellano and Bocker are directed systems for monitoring blood glucose concentration configured to receive a glucose test-strip and which are configured for wireless communication.
Thus, Castellano and Bocker are directed to the same field of endeavor
It would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Castellano with Bocker. One would have modified the system by Castellano with a wireless sensor configured for wireless transmission of data signals to the blood monitor because all elements were known in the prior art and Bocker teaches that blood glucose monitoring systems comprising configured to receive glucose test-strip and configured for wireless communication can be modified to include  wireless sensors configured for wireless transmission of data. See Figure 1 of Bocker. An additional advantages is realized by allowing continuous monitoring of the concentration of a substance to be analyzed in blood while providing good accuracy and a lesser number of invasive interventions to secure samples (see Bocker at col. lines 28-40).
D. Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0193025 to Steil in further view of US 5,534,691 to Holdaway in further view of WO 95/24233 to Castellano.
Steil teaches a closed loop infusion system including a sensor system, a controller and a delivery system (Abstract).
With regard to claim 20, Steil teaches a system for monitoring a state of health of a person based on a body fluid sample (Abstract), comprising: 
a sensor, wherein the sensor receives a the body fluid sample and comprises one or more electrical components configured to generate and transmit a measurement signal indicative of a the received body fluid sample (¶91, 285; Figure 1).
 a communications terminal configured to receive the plug-in module and provided with a wireless communication interface and a monitor device (¶ 94, 358-359). The controller is located in a computer which includes a post-calibration filter, a display, a recorder, and/or a blood glucose meter as well as buttons, a touch screen and the like. Computers are known in the art and include means to “receive” a plug-in module.
an administration device comprising a motor (¶93). The insulin delivery system includes a motor.
the administration device configured to administer a dose of a fluid medicine to the person (¶ 93 and 187; Figure 1).
and 
the administration device comprising a wireless communication interface, wherein wireless communications occur between the administration device and the communications terminal via the respective wireless communication interfaces (¶ 94 and 260)
wherein the communications terminal is configured to at least one of 6Serial No. 14/189,063Docket No. ROJ 0026 VA/53311.111switch the administration device between on and off positions and control the dose of the fluid medicine to the person through the administration device (¶ 88, 187 and 224).
Steil does not teach that the motor of the insulin delivery system is a stepper motor and that the insulin delivery system includes a position sensor which measures and transmits an angular position of the stepper motor, the angular position of the stepper motor indicative of an amount of the dose administered.
Holdaway teaches a fluid delivery system comprising drive member, a microprocessor and a stepper motor. The drive member includes a position disk which provides an indication of the angular position of the motor (Abstract, col. 4, lines 10-20, 33-40 and 48-60; col. 2, lines 64-67 and col. 3 lines 1-25 and 30-35). The position of the motor indicates the amount of fluid delivered (col. 8, lines 53-65).
Steil and Holdway are directed to fluid delivery systems. 
Thus, Steil and Holdaway are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Steil with Holdaway.  One would have been motivated to do so and had a reasonable expectation of success in doing so because Holdaway teaches that those skilled in the art have found it desirable to provide more precise information pertaining to the position of a drive member while at the same time, lowering hardware and software costs  (Holdaway col. 2, lines 43-55). The skilled artisan would recognize that modifying the administration device in Steil with the stepper motor and the position sensor as taught by Steil because this modification would lead to the predictable result of ensuring that the right of fluid is delivered since, as set forth by Holdaway,  the position of the drive member which is indicative of the amount of fluid delivered. 
While Steil teaches that the communications terminal is configured to receive a plug-in module, Steil does not describe the structure of the plug-in module. As such, neither Steil nor Holdaway teach a plug-in module which provides a measurement value of a body fluid of a person, the plug-in module comprising a signal converter; an energy source; a memory; a processor connected to the energy source and which has access to the memory; a transducer which receives the measurement signal from the sensor and transmits the measurement signal to the signal converter for transformation of the measurement signal into a converted measurement signal that is in a form readable by the processor; 5Serial No. 14/189,063 Docket No. ROJ 0026 VA/53311.111an interface configured to physically and directly connect the plug-in module to a computer configured with a display; program instructions stored in the memory and executable by the processor to cause the processor to receive the converted measurement signal from the signal converter;  transform the converted measurement signal into the measurement value; store the measurement value in the memory; display the measurement value on the display of the computer; generate historical measurement value data through the receipt, transformation and storage of a plurality of measurement signals taken over time; and display, on the display of the computer, one or more reports based on the historical measurement value data (as in claim 20).
Castellano a medication delivery system comprising a self-contained portable blood monitor embodied as a wrist-watch or as a pen-type injector (blood characteristic monitor) (Abstract, pg. 9 lines 15-30, pg. 10, lines 9-20; pg. 34 lines 10-20 and Figures 14-15, 22 and 23). Castellano teaches a plug-in module which provides a measurement value of a body fluid sample of a person (pg. 10 lines 15-20; pg. 13 lines 15-22; pg. 21 lines 30-31), comprising a signal converter, an energy source, a memory, a processor connected to the energy source and which has access to the memory (page 22, lines 10-12; page 26 lines 24-31 and page 31, lines 24-31; Figures 15 and 23).  The blood characteristic monitor analyses the blood sample from the electro-chemical sensor strip. As  such, it includes a signal converter. 
a transducer which receives the measurement signal from the sensor and transmits the measurement signal to the signal converter for transformation of the measurement signal into a converted measurement signal that is in a form readable by the processor (pg. 24 lines 28-31; pg. 27 lines 5-7 and Figures 14-15 ). The portable blood monitor (plug-in module) includes a test strip interface for receiving and analyzing the test strip.
an interface configured to physically and directly connect the plug-in module to a computer configured with a display (pg. 10 lines 16-20 and pg. 26 lines 4-8).
and program instructions stored in the memory and executable by the processor to cause the processor to: 2Serial No. 14/189,063 Docket No. ROJ 0026 VA/53311.111 
receive the converted measurement signal from the signal converter (pg. 5 lines 17-31 and pg. 21 lines 23-31). The processor is coupled to the blood characteristic monitor and determines blood characteristics based on the analyzed blood sample from the blood characteristic monitor. As such, the processor receives the converted measurement signal (analyzed blood sample) form the signal converter (characteristic blood monitor).
transform the converted measurement signal into the measurement value (pg. 4 ,lines 15-17 and pg. 21 lines 23-31). The processor determines blood characteristics form the blood sample analyzed by the blood characteristic monitor)
store the measurement value in the memory (pg. 4 lines 18-20 and pg. 21 lines 23-31). The processors stores the values of blood characteristics in the memory.
display the measurement value on the display of the computer (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31; pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). The reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
generate historical measurement value data through the receipt, processing and storage of a plurality of measurement signals taken over time (pg. 25 lines 28-29 and Figures 24 (a) and 24(c)).
display, on the display of the computer, one or more reports based on the historical measurement value data (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31;  pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). The reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
Steil in view of Holdaway and Castellano are directed to medication delivery systems comprising 
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Steil with Castellano. One would have been motivated to do so and had a reasonable expectation of success in doing so because Steil teaches that additional component of the system includes an over-the-counter blood glucose meter (see Steil at ¶ 259 and 285) and , Steil teaches that measurements from a blood glucose meter are necessary to perform the calibration routine for the system (¶ 283 and 285). The skilled artisan would be motivated for this modification because the blood monitor by Castellano would provide the means to acquire the blood glucose measurements necessary for the calibration of the system.
With regard to claim 21, neither Steil nor Holdaway teach that the plug-in module comprises and acoustic alarm indicator configured to deliver an alarm signal when the angular position measured by the position sensor exceeds a threshold when compared to a position value.
Castellano however, teaches that the blood monitored includes an acoustic alarm (pg. 22 lines 29-31 and pg. 27 lines 18-21). An alarm indicator can deliver an alarm signal provided that a cue for said alarm, such as a command from a microprocessor, is given. It is noted that the claim does not require that the claim does not require that the plug-in module receive the angular position and that the plug-in module be configured to determine whether the position exceeds a threshold.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Steil with Castellano. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Castellanos teaches that blood monitors can include an acoustic alarm indicator (see Castellano at (pg. 5 lines 10-15).
With regard to claim 22,  see Steil at ¶91, 285; Figure 1. with the provisions by Castellano, the plug-in module includes a transducer that contacts the sensor.
Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/ Examiner, Art Unit 1631                                           
                                                                                                                                               /Lori A. Clow/Primary Examiner, Art Unit 1631